Citation Nr: 9919433	
Decision Date: 07/15/99    Archive Date: 07/21/99

DOCKET NO.  94-28 541A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for headaches, on a 
direct basis or, in the alternative, as a disability due to 
undiagnosed illness.

2.  Entitlement to service connection for sleeplessness, on a 
direct basis or, in the alternative, as a disability due to 
undiagnosed illness.

3.  Entitlement to service connection for joint pain, on a 
direct basis or, in the alternative, as a disability due to 
undiagnosed illness.

4.  Entitlement to service connection for pain of the left 
side of the face to include left ear pain, on a direct basis 
or, in the alternative, as a disability due to undiagnosed 
illness.

5.  Entitlement to an increased (compensable) rating for a 
low back disorder on appeal from the initial grant of service 
connection.

6.  Entitlement to an increased (compensable) rating for the 
residuals of lipoma of the left neck on appeal from the 
initial grant of service connection.


ATTORNEY FOR THE BOARD

Bernie Gallagher, Counsel


INTRODUCTION

The appellant had active service from October 1978 to January 
1993.  He served in the Southwest Asia theater of operations 
during the Persian Gulf War

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  A rating decision in June 1993 denied service 
connection for sleeplessness, headaches, joint pains, left 
sided facial pain and left ear pain and granted service 
connection for low back pain and lipoma of the neck, both 
evaluated as noncompensable, effective February 1, 1993.

The issues of service connection for sleeplessness on a 
direct basis and as a disability due to undiagnosed illness 
will be the subject of a remand at the end of this decision.


FINDINGS OF FACT

1.  The veteran's tension headache disorder had its onset in 
service. 

2.  The veteran's arthralgia of the knees and elbows had its 
onset in service

3.  The veteran's disability causing left facial and ear pain 
had its onset during service.

4.  The veteran's low back disorder is manifested by 
subjective complaints of pain without evidence of 
characteristic pain on motion, limitation of motion, or 
muscle spasm.

5.  The veteran's lipoma of the left neck was not noted on 
the separation from service examination or on most recent VA 
examination in 1996 and the lipoma has not been demonstrated 
to be superficial, poorly nourished with repeated ulceration 
or tender and painful on objective demonstration.  The lipoma 
of the left neck is no more than slightly disfiguring.


CONCLUSIONS OF LAW

1. The veteran's tension headache disorder was incurred 
during active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
1991).

2.  The veteran's arthralgia of the elbows and knees was 
incurred during active service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 1991).

3. The veteran's disability causing left facial and ear pain 
was incurred during active service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 1991).

4.  The appellant's low back disorder does not warrant an 
increased (compensable) evaluation pursuant to the schedular 
criteria at any time since February 1, 1993. 38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.31, 4.71a, 
Diagnostic Code 5295 (1998).

5.  The appellant's lipoma of the left neck area does not 
warrant an increased (compensable) evaluation pursuant to the 
schedular criteria at any time since February 1, 1993.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.118, 
Diagnostic Codes 7899-7803, 7804, 7800 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background.

The service medical records disclose that the veteran 
sustained an injury to the back in July 1976.   The 
impression was bruised back.  An x-ray the following day was 
negative.  In July 1982, he was seen with the complaint of a 
left ear ache and knot in the neck.  In June 1984, he 
complained of back pain after a motor vehicle accident.  An 
x-ray was interpreted as "OK".  

In June 1985, a knot on the neck was noted and the veteran 
complained of swelling under the left arm.  The assessment 
was soft tissue masses.  He was seen in the surgery clinic in 
July 1985 for a persistent cervical nodule and a left 
axillary soft tissue mass.  Soft lipoma of the left axilla, 
asymptomatic, was noted.  The examiner reported that excision 
was elective but would be performed if it enlarged or became 
symptomatic.  He was seen several times thereafter for this 
condition.  In February 1990, he complained of a knot on his 
neck for years and claimed that he was now growing one next 
to it.  Knots on the left neck were noted.  He was referred 
to the medical center because of the lumps.  He denied any 
sore throat, ear pain, or chill systems.  A physical 
examination disclosed the nodes to the left side of the neck.  
They were not tender to palpation.  The assessment was 
probable deep lymph nodes. 

The service medical records disclose numerous complaints of 
headaches.  In November 1991, the veteran complained of left 
face, neck, and ear pain.  A radiographic examination in 
December 1991 because of the complaints of left facial pain 
was normal.  He also had complaints of headaches and of pain 
over the left frontal sinuses during service in November and 
December 1991.  On the report of medical history at the time 
of the retirement examination in October 1992, the veteran 
complained of swollen or painful joints, frequent or severe 
headaches, ear, nose, and throat problems, a head injury, and 
recurrent back pain.  He claimed severe headaches for the 
past 11 months.  The examiner noted painful knees ( no 
treatment), treatment for headaches, painful ears, and a head 
injury.  The veteran also had complaints of lower back pain.  
He had no complaints in regard to the lipoma.  The 
examination of the spine was normal.   A lipoma of the neck 
was not noted.  

The RO, by rating decision in June 1993, granted service 
connection for low back pain and a lipoma of the left neck, 
both evaluated as noncompensable, from February 1, 1993.

The veteran received a VA examination in March 1994.  He 
reported lymph node swelling of the left neck prior to his 
service in the Persian Gulf.  The examination revealed left 
anterior cervical shotty nodes.  There were no right cervical 
anterior or post cervical nodes noted.  There were no 
axillary nodes noted.  The inguinal area was negative.  The 
examination was negative for scars.  He complained of low 
back pain off and on since an accident in 1985.  He had 
flexion to 90 degrees and extension to 20 degrees.  Right and 
left lateral flexion was within normal range.  Low back pain 
secondary to injury was diagnosed.  Lipoma was not diagnosed.  
Degenerative joint disease of the cervical spine was noted.

A rating decision in June 1994 denied entitlement to 
increased ratings for the low back disorder and lipoma of the 
left neck.  

The veteran received a VA neurological examination in 
November 1996.  A history of constant headaches for the last 
five years was noted. He also complained of pain to the left 
side of the face on the left forehead which spread to the 
back of the neck and left ear.  He complained of back pain 
since the car accident in 1985.  He was not on any medication 
for the pain.  A neurological evaluation was within normal 
limits.  He was able to walk on his toes and heels.  Straight 
leg raising was to 90 degrees bilaterally without pain.  The 
sensory examination was within normal limits.  Diagnoses 
included headaches, probably tension headaches and  chronic 
back pain, probably back strain.

The veteran received a VA general medical examination in 
November 1996.  He complained of headaches, pain of the knees 
and elbows, pain of the left side of the face and left ear 
and low back pain.   The examination of the skin was within 
normal limits.  He complained of low back pain which at times 
was so bad that he had to stay in bed.  The examiner reported 
that he had had normal studies.  On examination, the veteran 
walked without a limp.  He could stand on his toes and heels 
and do a full squat and recover.  There was no deformity or 
spasm.  Flexion was to 95 degrees and extension was to 35 
degrees.  Lateral flexion was to 40 degrees and rotation was 
to 35 degrees.  Diagnosis were left side facial and headache 
and left ear pain of uncertain cause, low back strain with L4 
spur, arthralgia of the knees and elbows-degenerative joint 
disease, insomnia, and headaches not found.  Lipoma was not 
diagnosed.

Legal Analysis.

As a preliminary matter, the Board finds that the appellant's 
claims are "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a). That is, he has presented a claim which is 
plausible.  See Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990). Furthermore, the evidence is sufficient to decide the 
case.  The Board accordingly finds the duty to assist him, 
mandated by 38 U.S.C.A. § 5107, has been satisfied.

Service connection basically means that the evidence 
establishes that a particular injury or disease resulting in 
disability was incurred coincident with active service, or if 
pre- existing service, was aggravated therein.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) (1998).  
Service connection is established by presenting evidence of 
1) a current disability as provided by a medical diagnosis; 
2) evidence of incurrence or aggravation of a disease or 
injury in service as provided by either lay or medical 
evidence, as the situation dictates; and 3) a nexus, or link, 
between the in- service disease or injury and the current 
disability as provided by competent medical evidence. See 
Caluza v. Brown, 7 Vet. App. 498 (1995); see also 38 C.F.R. § 
3.303 (1998); Layno v. Brown, 6 Vet.App. 465 (1994); Espiritu 
v. Derwinski, 2 Vet.App. 492 (1992).

With regard to the claim for service-connection for 
headaches, the service medical records disclose complaints of 
headaches and headaches were noted on the separation 
examination.  In addition, on the 1996 VA neurological 
examination, the examiner diagnosed probable tension 
headaches.  Therefore, the Board finds that the veteran's 
tension headache disorder had its onset during service and 
service connection is warranted.

With regard to the claim for joint pain, the examiner on the 
separation examination noted painful knees.  Subsequently, on 
a VA examination in November 1996, the examiner diagnosed 
arthralgia of the knees and elbows and degenerative joint 
disease.  It should be noted that "arthralgia"  means pain 
in a joint.  Hayes v. Brown, 9 Vet.App. 67, 70, citing 
DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 140 (28th ed. 1994).  
In addition, degenerative joint disease is a chronic 
disability.  Therefore, the Board finds that the complaints 
of knee pain noted on the retirement examination may not be 
disassociated from the arthralgia of the knees and elbows 
reported on the 1996 VA examination.  Therefore, service 
connection is granted for this condition. 

The service medical records also disclose complaints of pain 
of the left side of the face, including the left ear.  
Painful ears were noted on the separation examination.  On 
the November 1996 VA neurological examination, the veteran 
reported a history of pain of the left side of the face.  The 
neurologist reported that this pain was due to "uncertain 
cause".  Therefore, the Board finds the evidence is in 
equipoise on this issue, and with resolution of reasonable 
doubt in the veteran's favor service connection is warranted 
for disability causing left facial and ear pain.

In view of the grant of service connection on a direct basis 
for headaches, arthralgia of the knees and elbows, and a 
condition manifested by left facial pain and ear pain, the 
issues of service connection as disabilities due to an 
undiagnosed illness for these conditions are rendered moot. 
Increased ratings for lipoma and low back disorder.

The veteran has presented well-grounded claims for increased 
evaluations for his service-connected disabilities within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  A claim for an 
increased evaluation is well grounded if the claimant asserts 
that a condition for which service connection has been 
granted has worsened.  Proscelle v. Derwinski, 2 Vet.App. 
629, 632 (1992).  The RO has associated service medical 
records with the file and has accorded the appellant 
examinations, and sufficient evidence for an equitable 
disposition of the appellant's claims is before the Board.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  38 C.F.R. § 4.7 provides 
that, where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  These requirements for evaluation 
of the complete medical history of the claimant's condition 
operate to protect claimants against adverse decisions based 
on a single, incomplete or inaccurate report and to enable VA 
to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991).  Moreover, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record  and to explain the reasons and bases 
for its conclusion.

After the veteran disagreed with the original disability 
rating assigned for his service-connected condition, the RO 
issued a Statement of the Case (SOC) in June 1994 that 
essentially addressed the issues as entitlement to increased 
evaluations.  The Court recently held that there is a 
distinction between a claim based on disagreement with the 
original rating awarded and a claim for an increased rating.  
Fenderson v. West, 12 Vet. App. 119 (1999).  The distinction 
may be important in determining the evidence that can be used 
to decide whether the original rating on appeal was erroneous 
and in determining whether the veteran has been provided an 
appropriate SOC.  Fenderson, 12 Vet. App. at 126.  With an 
initial rating, the RO can assign separate disability ratings 
for separate periods of time based on the facts found.  Id.  
With an increased rating claim, "the present level of 
disability is of primary importance."  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  This distinction between 
disagreement with the original rating awarded and a claim for 
an increased rating is important in terms of VA adjudicative 
actions.  See Fenderson.

The SOC provided to the veteran incorrectly identified the 
issues on appeal.  However, the Board concludes that the 
veteran was not prejudiced by this error in the circumstances 
of this case.  This case may be distinguished from Fenderson 
with regard to the SOC because the RO subsequently identified 
the issue on appeal not as a claim for an "increased" 
disability rating for a low back disorder and residuals of 
lipoma of the left neck but as "Evaluation of low back pain 
and lipoma of the neck" in the October 1997 and December 
1998 supplemental statements of the case (SSOC).  

More importantly, the RO's SOC and its SSOCs provided the 
veteran with the appropriate applicable law and regulations 
and an adequate discussion of the basis for the RO's 
assignment of an initial disability evaluation for the 
service-connected disability.  The SOC indicated that all the 
evidence of record at the time of the June 1993 rating 
decision (i.e., service medical records, etc.) was considered 
in assigning the original disability rating for the veteran's 
low back disorder and lipoma of the left neck area.  The RO 
did not limit its consideration to only the recent medical 
evidence of record and did not therefore violate the 
principle of Fenderson.   The RO, in effect, considered 
whether the facts showed that the veteran was entitled to a 
higher disability rating for these conditions for any period 
of time since his original claim.  

Thus, despite the incorrect phrasing of the issues on appeal 
in the SOC, the RO did comply with the substantive tenets of 
Fenderson in its adjudication of the veteran's claim.  He has 
been provided appropriate notice of the pertinent laws and 
regulations and has had his claim of disagreement with the 
original rating properly considered based on all the evidence 
of record.   In the particular circumstances of this case, 
the Board sees no prejudice to the veteran in 
recharacterizing the issues on appeal to properly reflect his 
disagreement with the initial disability evaluations assigned 
to his service-connected disabilities.  Any error in the RO's 
phrasing of the issues on appeal in the SOC was not 
prejudicial to the veteran.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

Lipoma of the left neck.

When an unlisted disease, injury, or residual condition is 
encountered, requiring rating by analogy, the diagnostic code 
number will be "built up" as follows:  The first two digits 
will be selected from that part of the schedule mostly 
closely identifying the part, or system, of the body 
involved, the last two digits will be "99" for all unlisted 
conditions.  With diseases, preferences to be given to number 
assigned to the disease itself, if the rating is determined 
on the basis of residual conditions, the number appropriate 
to the residual condition will be added, proceeded by a 
hyphen.  38 C.F.R. § 4.27 (1998).  

In this case, the RO has rated the veteran's lipoma under 
Diagnostic Codes 7899-7819 for new growths, benign, skin.  
These benign growths are to be rated as scars, disfigurement, 
etc.  38 C.F.R. § 4.118.  Under Diagnostic Codes  7803-05, a 
scar (other than burn scars or disfiguring scars of the head, 
face, or neck) to warrant a 10 percent rating, must be poorly 
nourished, with repeated ulceration; or tender and painful on 
objective demonstration; or that it produce limitation of 
function of the body part which it affects.  38 C.F.R. § 
4.118, Codes 7803, 7804, and 7805.  Under diagnostic Code 
7800, a noncompensable scar is assigned for a disfiguring 
scar of the head, face, or neck which is slight.  A 10 
percent rating contemplates a scar which is moderately 
disfiguring.

A lipoma is a benign neoplasm of adipose tissue, composed of 
mature fat cells. Stedman's Medical Dictionary 986 (26th ed. 
1995).  A review of the clinical history discloses that 
lipoma of the left neck area was not noted on the retirement 
examination.  In addition, although left anterior shotty 
nodes were noted on the VA examination in March 1994, on the 
later examination in November 1996, the examination of the 
skin was normal.  Lipoma of the neck was not diagnosed on 
this examination and residuals of this benign neoplasm were 
not noted.  There is no evidence the lipoma is tender and 
painful or poorly nourished with repeated ulceration.  The 
clinical evidence does not establish it is more than slightly 
disfiguring.  Therefore, entitlement to an increased rating 
under the rating schedule has not been demonstrated.

Low back disorder.

The veteran's low back disorder has been evaluated under 
Diagnostic Code 5295, as lumbosacral strain.  With muscle 
spasm on extreme forward bending, loss of lateral spine 
motion, unilateral, in standing position, a 20 percent rating 
is assigned.
With characteristic pain on motion, a 10 percent rating is 
assigned.  With slight subjective symptoms only, a 
noncompensable rating is assigned.  

If the service-connected low back disorder is evaluated on 
the basis of limitation of motion of the lumbar spine under 
Diagnostic Code 5292, a 10 percent rating contemplates mild 
limitation of motion, a 20 percent rating contemplates 
moderate limitation of motion and a 40 percent rating 
contemplates severe limitation of motion.  38 C.F.R. § 4.71a 
(1998).  

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (1998).

The clinical history discloses that the veteran has had 
complaints of low back pain since an injury in service.  
However, VA examinations after discharge from service 
disclose that he had good range of motion of the lumbar 
spine.  For example, on the March 1994 examination, he had 
forward flexion to 90 degrees and right and left lateral 
flexion was within normal limits.  On the November 1996 
examination, he could do a full squat and recover and no 
muscle spasm was demonstrated.  Forward flexion was to 95 
degrees and extension and rotation were to 35 degrees.   

On the November 1996 VA examination, the veteran could flex 
the spine to 95 degrees.  He had extension backward of 35 
degrees, and rotation was to 35 degrees.  Characteristic pain 
on motion has never been noted.  Therefore, there is no basis 
for an increased rating under Diagnostic Code 5295.  In 
addition, based on the above demonstrated ranges of motion, 
and the absence of muscle spasm, the Board finds that a 
compensable rating is not warranted. 

The Board notes that on the November 1996 VA examination, an 
L4 spur was diagnosed although the x-ray report was not of 
record.  Diagnostic Code 5010 provides that arthritis due to 
trauma, substantiated by x-ray findings, will be rated as 
degenerative arthritis (Diagnostic Code 5003) on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  As indicated above, there is no evidence of 
swelling, muscle spasm, or painful motion.  Therefore, even 
if the low back disorder is evaluated as traumatic arthritis, 
the criteria for an increased rating have not been met.      

Because of the complaints of low back pain, the Board has 
considered DeLuca v. Brown, 8 Vet. App. 202 (1995), in which 
the Court held that, in evaluating a service-connected 
disability involving a joint rated on limitation of motion, 
the Board erred in not adequately considering functional loss 
due to pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  The Court in DeLuca held 
that Diagnostic Codes pertaining to range of motion do not 
subsume 38 C.F.R. § 4.40 and § 4.45, and that the rule 
against pyramiding set forth in 38 C.F.R. § 4.14 does not 
forbid consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.

The Board stresses that despite the constant complaints of 
low back pain, the objective clinical findings have been 
normal.  On the VA examinations, which included several 
ranges of motion, no complaints of pain were elicited.  
Therefore, the Board has determined that the complaints of 
pain have not been supported by adequate pathology and a 
higher rating under DeLuca is not warranted.


ORDER

Service connection for tension headaches, arthralgia of the 
knees and elbows, and a disorder manifested by pain of the 
left side of the face to include ear pain is granted on a 
direct basis.  Increased ratings for lipoma and a low back 
disorder, on appeal from the original grant of service 
connection, are denied.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

The veteran seeks service connection for sleeplessness either 
on a direct basis or on the basis of undiagnosed illness.  
The medical evidence notes the existence of insomnia 
(sleeplessness), but, to this point, this symptomatology has 
not been attributed to undiagnosed illness.  However, when he 
was evaluated, in pertinent part, for sleeplessness on VA 
examination in March 1994, the diagnoses included "Anxiety 
after Gulf". 

The Board requires further medical opinion as to the etiology 
of the veteran's sleeplessness.  That is, is this a 
manifestation of undiagnosed illness, organic disability or 
psychiatric disability.

Accordingly, this claim must be REMANDED further development.  

1.  The RO should obtain all current 
medical treatment records.

2. The RO should schedule the veteran for 
the necessary specialty examinations, to 
include neurology and psychiatric 
examinations, in order to ascertain the 
etiology of his sleeplessness.  The 
examiners should each answer the 
following questions:  (1) Does the 
veteran suffer from an underlying 
disability of service origin which 
results in sleeplessness?  The diagnosis 
of "Anxiety after Gulf" must be 
considered.  (2) If so, is it at least as 
likely as not that sleeplessness is 
caused or aggravated by a diagnosable 
disability?  (3)  If the veteran's 
sleepless is not caused or aggravated by 
a diagnosable disability, is it at least 
as likely as not that the sleeplessness 
is caused by an undiagnosed illness 
resulting from the veteran's service in 
the Gulf War?

The bases for any opinions expressed 
should be set forth in detail.  If the 
physician disagrees with any opinions 
which contradict his or hers, the reasons 
for the disagreement should be set forth 
in detail.  The claims file and a copy of 
this remand must be made available to the 
examiners.

3.  Upon receipt, the RO should review 
each examination report to ensure that it 
is adequate for rating purposes.  If not, 
the RO should return the examination 
report to the examining physician and 
request that all questions be answered.

4.  After the above records have been 
obtained, the RO should readjudicate the 
veteran's claims for service connection 
for sleeplessness, on a direct basis and 
as a disability due to undiagnosed 
illnesses under 38 C.F.R. § 3.317.  If 
the decision with respect to any claim 
remains adverse to the appellant, he 
should be furnished a supplemental 
statement of the case and afforded a 
reasonable period of time within which to 
respond thereto.


Then, the claims folder should be returned to the Board 
following appropriate procedure.  The veteran need take no 
action until he is so informed.  He is, however, free to 
submit additional evidence or argument to the RO on remand.  
Quarles v. Derwinski, 3 Vet. App. 129 (1992).



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals


 

